Citation Nr: 1549775	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel





INTRODUCTION

The Veteran had active service from June 2003 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records indicate that in March 2012 a sleep-night polysomnogram was conducted and that the Veteran was diagnosed with mild Obstructive Sleep Apnea (OSA)/ Hypopnea Syndrome with oxygen desaturation. The Veteran's symptoms are listed as excessive daytime sleepiness, snoring, dry mouth in the morning, awaken with headaches, gained 10 pounds in the past year, unable to sleep in a flat position, restlessness or tingling in the legs before sleep, leg kicking during sleep, vivid dreams, and sudden sensations of weakness in neck, arms, or legs. Treatment records also note that CPAP was effective in reducing episodes of sleep disordered breathing and arousals. 

Service treatment records show that in June 2009 the Veteran complained of having trouble sleeping. The Veteran complained that he "had problems sleeping seven nights a week for three years, ever since his first tour in Iraq." His record further notes that the Veteran complained of waking up many times during the night, and feeling like he never gets a real good, deep sleep. Parenthetically, the Board notes that service connection is in effect for depressive disorder with cognitive impairment due to traumatic brain injury (TBI).

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon, 20 Vet. App. at 83.

In this instant case, the Veteran's records reflect an initial diagnosis of sleep apnea two years after service separation. However, his service treatment records indicate that he had trouble sleeping while on active duty, and, therefore, indicate that his current sleep apnea may be associated with his service. Thus, the evidence meets the low threshold for the third factor set forth in McLendon, 20 Vet. App. at 83. Despite the diagnosis of sleep apnea, there is insufficient medical evidence to make a decision on the claim because there is no medical opinion or other nexus evidence linking the current diagnosis of sleep apnea and the Veteran's service or to his service-connected depressive disorder with cognitive impairment due to TBI. See December 2010 VA psychiatric examination report in which the Veteran reports trouble falling sleeping and waking up during the night.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice concerning how to substantiate his claim as secondary to the service-connected depressive disorder with cognitive impairment due to TBI.

2. The AOJ is to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sleep apnea. 

The examiner is asked to opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea began in or is etiologically related to the Veteran's active service?

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is proximately due to or the result of a service-connected depressive disorder with cognitive impairment due to TBI? 

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is aggravated (i.e., worsened) beyond the natural progress by the service-connected depressive disorder with cognitive impairment due to TBI? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected depressive disorder with cognitive impairment due to TBI.

The examiner should be given access to the Veteran's Virtual VA/VBMS records, and a copy of this remand. It must be stated in the report that a review of the file was conducted. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




